Case 1:20-cv-00257-LEW Document 40 Filed 08/19/20 Page 1 of 2                     PageID #: 400



                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

 ROBERT HAGOPIAN, et al.,

                        Plaintiffs,

                v.                                      Civil Action No. 1:20-cv-00257-LEW

 MATTHEW DUNLAP, et al.,

                        Defendants.


                           NOTICE OF VOLUNTARY DISMISSAL
       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), plaintiffs Robert Hagopian,

Duane R. Lander, Sterling B. Robinson, and James T. Trudel, by undersigned counsel, hereby

notice their voluntarily dismissal of this action without prejudice.

                                                       Respectfully submitted,

 August 19, 2020                                 By:    /s/ Fred W. Bopp III
                                                        Fred W. Bopp III
                                                        BOPP & GUECIA
                                                        298 Main Street
                                                        Yarmouth, ME 04096
                                                        Telephone: 207-846-6111
                                                        fbopp@boppguecia.com

                                                        Michael E. Toner*
                                                        Stephen J. Obermeier*
                                                        Brandis L. Zehr*
                                                        Jeremy J. Broggi*
                                                        WILEY REIN LLP
                                                        1776 K Street NW
                                                        Washington, DC 20006
                                                        Telephone: 202-719-7000
                                                        MToner@wiley.law
                                                        SObermeier@wiley.law

                                                        Counsel for Plaintiffs
                                                        *Certifications for Admission Pro Hac
                                                        Vice Filed July 23, 2020
Case 1:20-cv-00257-LEW Document 40 Filed 08/19/20 Page 2 of 2                    PageID #: 401



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, a true and correct copy of the foregoing Notice

was electronically filed with the Clerk of the Court through the CM/ECF system, causing service

to be effected on all registered counsel of record for all parties via CM/ECF and is available for

viewing and downloading from the CM/ECF system.


                                                    s/ Fred W. Bopp III
                                                    Fred W. Bopp III
